ALLOWANCE
The amendment filed 2/15/2022 has been entered.

Drawings
The drawings were received on 2/15/2022.  These drawings are acceptable.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 8-9, and 11-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest A lighting device for a motor vehicle, comprising a matrix-array light source having a matrix array of electroluminescent semiconductor element- based elementary light sources, and a circuit for managing the supply of electrical power to at least one group of elementary light sources, the circuit for managing the supply of electrical power comprising a control unit and, for each elementary light source of the group, a switch element for selectively connecting said elementary light source to an electricity source, the control unit being further intended to control the open state of the switch elements by means of a pulse-width-modulation binary control signal, wherein the emitting area of each of the elementary light sources is smaller than or equal to 0.2 mm2, and in that the control unit is able to transmit a control signal having a frequency higher than or equal to 300 Hz, wherein the matrix-array light source comprises an integrated circuit in contact with the matrix array of light sources, and the integrated circuit comprises at least a portion of the circuit for managing the supply of electrical power to the elementary light sources, the integrated circuit comprises, for each of the elementary light sources of the matrix array of elementary light sources, a delay 
The closest prior art, Lau et al. (US 2015/0332635), teaches a lighting device for a motor vehicle, comprising a matrix-array light source having a matrix array of electroluminescent semiconductor element- based elementary light sources, and a circuit for managing the supply of electrical power to at least one group of elementary light sources, the circuit for managing the supply of electrical power comprising a control unit and, for each elementary light source of the group, a switch element for selectively connecting said elementary light source to an electricity source, the control unit being further intended to control the open state of the switch elements by means of a pulse-width-modulation binary control signal, wherein the emitting area of each of the elementary light sources is smaller than or equal to 0.2 mm2, and in that the control unit is able to transmit a control signal having a frequency higher than or equal to 300 Hz, wherein the matrix-array light source comprises an integrated circuit in contact with the matrix array of light sources, and the integrated circuit comprises at least a portion of the circuit for managing the supply of electrical power to the elementary light sources.
However, Lau, does not include the integrated circuit comprises, for each of the elementary light sources of the matrix array of elementary light sources, a delay circuit configured to delay, by a predetermined duration, the supply of power to the elementary source following reception of a command from the control signal, and the delay circuit for each of the elementary light sources of the matrix array of elementary light sources comprises a memory .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roberts et al. (US 2012/0299476) and Ito et al. (US 2009/0009088) discloses a similar lighting device without the delay circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHENG SONG/Primary Examiner, Art Unit 2875